                                  1

                                  2

                                  3

                                  4                              IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      EDUARDO PEÑA,                                  Case No. 19-cv-04065-MMC
                                                         Plaintiff,                     ORDER GRANTING IN PART AND
                                  8
                                                                                        DENYING IN PART DEFENDANT'S
                                                   v.                                   MOTION TO DISMISS; GRANTING IN
                                  9
                                                                                        PART AND DENYING IN PART
                                  10     WELLS FARGO BANK, N.A.,                        DEFENDANT'S MOTION TO STAY OR
                                                                                        BIFURCATE DISCOVERY
                                                         Defendant.
                                  11
                                                                                        Re: Dkt. Nos. 39, 40
                                  12
Northern District of California
 United States District Court




                                  13
                                              Before the Court are two motions: (1) defendant's "Motion to Dismiss," filed
                                  14
                                       October 28, 2019; and (2) defendant's "Motion to Stay Discovery . . . , and in the
                                  15
                                       Alternative, to Bifurcate Discovery," filed October 28, 2019. Both motions have been fully
                                  16
                                       briefed.1 Having read and considered the papers filed in support of and in opposition to
                                  17
                                       the motions, the Court rules as follows.2
                                  18
                                                                              BACKGROUND
                                  19
                                              For purposes of the instant motion, the Court assumes the following allegations in
                                  20
                                       the operative complaint, the First Amended Complaint ("FAC"), are true.
                                  21
                                              Plaintiff Eduardo Peña "obtained status under DACA [Deferred Action for
                                  22
                                       Childhood Arrivals] along with a Social Security number and federal work authorization in
                                  23

                                  24
                                              1
                                  25            Defendant's reply in support of its motion to stay or bifurcate discovery was
                                       submitted in double-sided format. For future reference, defendant is advised that all
                                  26   future chambers copies must be submitted in single-sided format. See Standing Orders
                                       for Civil Cases Assigned to The Honorable Maxine M. Chesney ¶ 2; Civil L.R. 3-4(c)(2)
                                  27   (providing “text must appear on one side only”).
                                              2
                                  28              By order filed December 5, 2019, the Court took the matters under submission.
                                  1    or around 2012" and "[h]e has since renewed his DACA status three times." (See FAC

                                  2    ¶ 9.) He presently is employed as a "tax manager." (See FAC ¶ 8.)

                                  3           "In or around November 2018," plaintiff "submitted an online application for an

                                  4    auto loan through the Wells Fargo website," and, "[w]hen the online application requested

                                  5    that he enter his citizenship status," he selected "non-resident alien." (See FAC ¶ 49.)

                                  6    "At some point after [plaintiff] submitted his application," defendant "conducted a hard

                                  7    credit check and pull of his consumer report from one or more credit bureaus." (See FAC

                                  8    ¶ 50.) At another point after he submitted his application, plaintiff "received a phone call

                                  9    from a Wells Fargo representative to process the loan" and said representative "provided

                                  10   him with additional paperwork to complete and asked him for a copy of his Social

                                  11   Security card." (See FAC ¶ 51.) After plaintiff provided his Social Security card, the

                                  12   representative then asked him for "a copy of his work permit," which plaintiff also
Northern District of California
 United States District Court




                                  13   provided. (See id.) Thereafter, the representative told plaintiff he was "ineligible for the

                                  14   loan because his DACA status expired within the loan period" (see id.); plaintiff's

                                  15   "creditworthiness" was "not consider[ed]" (see FAC ¶ 52.) Although plaintiff subsequently

                                  16   requested defendant send him a "written explanation" for the denial, he did not receive an

                                  17   explanation that "accurately stated the reason." (See FAC ¶ 53.)

                                  18          Based on said allegations, plaintiff alleges three claims for relief, specifically,

                                  19   (1) "Alienage Discrimination (42 U.S.C. § 1981)"; (2) "Failure to Provide Written Notice of

                                  20   Reason for Denial (ECOA, 15 U.S.C. § 1691 and 12 C.F.R. § 1002.9(a))"; and

                                  21   (3) "Obtaining Consumer Reports Without a Permissible Purpose (FCRA, 15 U.S.C.

                                  22   § 1681b(f))."

                                  23                                           DISCUSSION

                                  24   A. Motion to Dismiss

                                  25          The Court considers plaintiff's three claims, in turn.

                                  26          1. First Claim: Alienage Discrimination

                                  27          In the First Claim for Relief, plaintiff alleges defendant's denial of his application for

                                  28   an automobile loan violated 42 U.S.C. § 1981, which statute provides, in relevant part,
                                                                                      2
                                  1    that "[a]ll persons within the jurisdiction of the United States shall have the same right in

                                  2    every State and Territory to make and enforce contracts . . . as is enjoyed by white

                                  3    citizens." See 42 U.S.C. § 1981(a). Section 1981 "protect[s] primarily against racial

                                  4    discrimination" but also "protects against discrimination on the basis of alienage." See

                                  5    Sagana v. Tenorio, 384 F.3d 731, 738 (9th Cir. 2004).

                                  6           At the outset, the Court notes that several issues bearing on plaintiff's § 1981

                                  7    claim are not directly addressed by the parties in their respective submissions, and,

                                  8    consequently, the Court, without making a finding herein as to how such issues should be

                                  9    resolved, assumes the following: (1) aliens protected by § 1981 are aliens who are

                                  10   lawfully present in the country, see Anderson v. Conboy, 156 F.3d 167, 180 (2nd Cir.

                                  11   1998) (finding "[i]f an employer refuses to hire a person because that person is in the

                                  12   country illegally, that employer is discriminating on the basis not of alienage but of
Northern District of California
 United States District Court




                                  13   noncompliance with federal law"); (2) DACA recipients are considered to be lawfully in

                                  14   the country, see Arizona Dream Act Coalition v. Brewer, 757 F.3d 1053, 1059 (9th Cir.

                                  15   2014 (observing Department of Homeland Security "considers DACA recipients not to be

                                  16   unlawfully present in the United States"); and (3) the length of the loan plaintiff sought

                                  17   from defendant extended beyond the date his DACA status would expire if not renewed

                                  18   (see FAC ¶ 51).

                                  19          Next, it is undisputed that, if a person is "approved into the DACA program," the

                                  20   person is "granted a renewable two-year term of deferred action." See Regents of the

                                  21   University of California v. United States Department of Homeland Security, 908 F.3d 476,

                                  22   490 (9th Cir. 2018). Stated otherwise, all DACA recipients must seek a renewal every

                                  23   two years. In light of the factual allegations in the FAC, "accept[ed] as true," see Ashcroft

                                  24   v. Iqbal, 556 U.S. 662, 678 (2009), as well as the assumptions identified above, the Court

                                  25   finds defendant's denial of plaintiff's application, allegedly based on a requirement that

                                  26   plaintiff's DACA status not expire during the above-referenced loan period, constitutes a

                                  27   //

                                  28   //
                                                                                     3
                                  1    a violation of § 1981.3

                                  2           Accordingly, defendant has not shown the First Claim for Relief is subject to

                                  3    dismissal.

                                  4           2. Second Claim: Failure to Provide Written Notice of Reason for Denial

                                  5           In the Second Claim for Relief, plaintiff alleges defendant did not provide him with

                                  6    a written notice that "accurately stated the reasons for its denial" (see FAC ¶ 90), in

                                  7    violation of 15 U.S.C. § 1691, which requires a creditor to provide a "statement of

                                  8    reasons" that "contains the specific reasons" for the denial, see 15 U.S.C. § 1691(d)(2)-

                                  9    (3), and in violation of 12 C.F.R. § 1002.9, which similarly requires a creditor to provide a

                                  10   "statement of specific reasons" that "indicate[s] the principal reason(s)" for the denial, see

                                  11   12 C.F.R. § 1002.9(a)(2)(ii), § 1002.9(b)(2).

                                  12          As defendant correctly observes, plaintiff fails to allege any facts to support his
Northern District of California
 United States District Court




                                  13   conclusory assertion that the reasons stated in the notice he received were not

                                  14   "accurate," and, consequently, he fails to state a cognizable claim. See Iqbal, 556 U.S.

                                  15   at 679 (holding courts "not bound to accept as true a legal conclusion couched as a

                                  16   factual allegation"); Harding v. Time Warner, Inc., 2009 WL 2575898, at *3-4 (S.D. Cal.

                                  17   August 18, 2009) (finding complaint lacked "sufficient non-conclusory factual content"

                                  18   where plaintiff alleged defendant employer did not "keep accurate records of all hours

                                  19   worked by its employees" and did not "provide accurate Itemized Wage Statements")

                                  20   (internal quotations and citations omitted).

                                  21          Accordingly, the Second Claim for Relief is subject to dismissal.

                                  22

                                  23          3
                                               In support of its motion to stay or bifurcate discovery, defendant has submitted
                                  24   evidence that, according to defendant, shows it denied plaintiff's application because he
                                       did not submit certain requested material and that, if such material had been submitted,
                                  25   defendant could have found plaintiff eligible for the loan. Defendant does not, however,
                                       rely on such evidence in support of its motion to dismiss (see Def.'s Reply Mem. in
                                  26   Support of Mot. to Stay Discovery at 4:9-12), which material, in any event, cannot be
                                       considered in connection with such motion. See Intri–Plex Tech. Inc. v. Crest Group,
                                  27   Inc., 499 F.3d 1048, 1052 (9th Cir. 2007) (holding courts, when ruling on motion to
                                       dismiss, "may not consider material beyond the complaint," other than material as to
                                  28   which judicial notice may be taken).

                                                                                       4
                                  1           3. Third Claim: Obtaining Consumer Reports Without Permissible Purpose

                                  2           In the Third Claim for Relief, plaintiff alleges defendant obtained his "consumer

                                  3    report" without having a "permissible purpose," as it "knows it will deny credit to non-

                                  4    citizens with DACA status." (See FAC ¶¶ 50, 57, 60.) Plaintiff asserts such act was in

                                  5    violation of 15 U.S.C. § 1681b, which prohibits a person from obtaining a "consumer

                                  6    report" unless it is obtained for an "authorized" purpose. See 15 U.S.C. § 1681b(f).

                                  7    Defendant argues the claim is subject to dismissal, as plaintiff has not pleaded facts to

                                  8    support a finding that it lacked a permissible purpose to obtain plaintiff's consumer report.

                                  9           A creditor may obtain a consumer report for use "in connection with a credit

                                  10   transaction involving the consumer on whom the information is to be furnished [by a

                                  11   consumer reporting agency] and involving the extension of credit to . . . the consumer."

                                  12   See 15 U.S.C. § 1681b(a)(3)(A). As plaintiff alleges defendant obtained his consumer
Northern District of California
 United States District Court




                                  13   report after he submitted a loan application to defendant (see FAC ¶¶ 49-50), plaintiff's

                                  14   theory, to be viable, is dependent on defendant's knowledge of plaintiff's DACA status at

                                  15   the time defendant obtained plaintiff's consumer report.

                                  16          As noted, the FAC alleges that, when plaintiff submitted his loan application, he

                                  17   advised defendant he was a "non-resident alien." (See FAC ¶ 49.) As not all non-

                                  18   residents are DACA recipients, however, see, e.g., Ahmed v. University of Toledo, 822

                                  19   F.2d 26, 26 (6th Cir. 1987) (observing "foreign students" who were "admitted to this

                                  20   country under student visas" were "non-resident aliens"), said allegation, standing alone,

                                  21   is insufficient to support a finding that defendant knew plaintiff was a DACA recipient at

                                  22   the time it obtained his consumer report.

                                  23          As also noted, the FAC alleges that, at some point after plaintiff submitted his

                                  24   application, a "representative" of defendant requested plaintiff submit a copy of his "work

                                  25   permit," and that, after plaintiff did so, the representative stated plaintiff was "ineligible for

                                  26   the loan because his DACA status expired within the loan period" (See FAC ¶ 51.)

                                  27   Assuming such factual allegations to be true, it would appear defendant's representative

                                  28   learned of plaintiff's DACA status from plaintiff's work permit. Plaintiff does not allege,
                                                                                       5
                                  1    however, the representative obtained such knowledge prior to defendant's obtaining

                                  2    plaintiff's consumer report.

                                  3           Under the circumstances, the Court finds plaintiff has failed to allege facts from

                                  4    which it can reasonably inferred defendant lacked a permissible purpose when it obtained

                                  5    plaintiff's consumer report.

                                  6           Accordingly, the Third Claim for Relief is subject to dismissal.

                                  7    B. Motion to Stay or Bifurcate Discovery

                                  8           Defendant seeks an order staying all discovery or, alternatively, bifurcating

                                  9    discovery such that discovery on plaintiff's individual claim(s) be conducted prior to class-

                                  10   wide discovery.

                                  11          To the extent defendant seeks an order staying all discovery, the motion will be

                                  12   denied, as the First Claim for Relief will not be dismissed.
Northern District of California
 United States District Court




                                  13          To the extent defendant alternatively seeks an order bifurcating discovery, the

                                  14   motion will be granted. Defendant has offered evidence that its denial of plaintiff's loan

                                  15   application was for a reason unrelated to plaintiff's status as a DACA recipient,

                                  16   specifically, plaintiff's asserted "failure to provide appropriate documentation," described

                                  17   as "a properly signed SSA-89" and a copy of a "valid work permit, visa, or DACA

                                  18   authorization." (See Gerloff Decl. ¶¶ 14-17.) Contrary to plaintiff's argument, discovery

                                  19   as to the merits of such limited issue, i.e., whether plaintiff did submit a completed

                                  20   application, does not overlap with the class claim that defendant has a policy of denying

                                  21   automobile loans to DACA recipients.

                                  22                                          CONCLUSION

                                  23          For the reasons stated above:

                                  24          1. Defendant's motion to dismiss is hereby GRANTED in part and DENIED in part,

                                  25   as follows:

                                  26                 a. To the extent defendant seeks dismissal of the First Claim for Relief, the

                                  27   motion is DENIED.

                                  28                 b. To the extent defendant seeks dismissal of the Second and Third Claims
                                                                                     6
                                  1    for Relief, the motion is GRANTED, and said claims are DISMISSED.

                                  2                 c. If plaintiff wishes to file a Second Amended Complaint for purposes of

                                  3    amending the Second and/or Third Claims for Relief, he shall file it no later than January

                                  4    17, 2020.

                                  5          2. Defendant's motion to stay or bifurcate discovery is hereby GRANTED in part

                                  6    and DENIED in part, as follows:

                                  7                 a. To the extent defendant seeks an order staying all discovery, the motion

                                  8    is DENIED.

                                  9                 b. To the extent defendant seeks an order bifurcating discovery, the motion

                                  10   is GRANTED.

                                  11         IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: December 23, 2019
                                                                                              MAXINE M. CHESNEY
                                  14                                                          United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    7
